Citation Nr: 1737837	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  13-31 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent prior to July 22, 2014, and in excess of 20 percent thereafter, for neuropathy of the right lower extremity.

2.  Entitlement to a rating in excess of 10 percent prior to July 22, 2014, and in excess of 20 percent thereafter, for neuropathy of the left lower extremity.

3.  Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

A March 2015 rating decision increased the lower extremity ratings to 20 percent effective July 22, 2014.

The Board notes that the Veteran submitted a substantive appeal form in September 2015 in which he requested Board review of his claims denied in a December 2011 RO rating decision.  This cannot constitute an appeal of those issues as it is not within one year of notice of that decision.  Should the Veteran wish to file new or reopened claims, he should submit the proper standardized VA form for the claims.

The appeal is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran requested the opportunity to testify before a member of the Board by video-conference in his November 2013 substantive appeal.  The hearing was scheduled for November 2016.  Prior to the hearing, in October 2016, the Veteran's representative requested that the Veteran's Board hearing be rescheduled because he would not be available to attend the hearing.  However, the Veteran's hearing was not rescheduled.  Thus, the case must be remanded to schedule the Veteran for a Board hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video-conference hearing before a member of the Board in accordance with his docket number.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

